PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/471,787
Filing Date: 20 Jun 2019
Appellant(s): GENERAL ELECTRIC COMPANY



__________________
ADAM R. WULLER
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 April 2022.

Every ground of rejection set forth in the Office action dated 02 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 35, 36, 39-41, 43-51, 54-56, 58-61, and 72-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks et al. (U.S. Patent Application Publication Number 2005/0284815; hereinafter referred to as Sparks ‘815), and further in view of Sparks et al. (U.S. Patent Application Publication Number 2005/0235759; hereinafter referred to as Sparks ‘759).  Sparks ‘815 discloses a treatment system and method for treating a fluid withdrawn and then returned to a living body. The system includes outgoing and incoming fluid lines connected to the living body for transporting the fluid from the living body, through the treatment system, and back to the living body, a device for altering at least the density of the fluid as it flows through the system, and a sensing unit within the system and comprising a device for sensing the density of the fluid as the fluid flows through the sensing unit. The sensing device may be a micromachined Coriolis-based sensor also capable of sensing mass flow rate (Please see the abstract).  Sparks ‘759 discloses a fluid delivery system and method that combine a fluid source and an inline unit capable of delivering a precise amount of a therapeutic fluid to a patient based on specific data associated with the fluid, such as its identity, density, dosage, and dosage rate, so that the correct fluid is safely delivered in controlled amounts specific to its characteristics, purpose, and intended destination. The inline unit includes a flow controller and a flow sensor that produces a signal corresponding to the flow rate of the fluid flowing therethrough. The system further includes memory containing the data associated with the fluid, and electronic circuitry that causes the controller to regulate flow from the fluid source at the prescribed dosage rate and to deliver the prescribed dosage amount from the fluid source based on the signal from the sensor and the data contained by the memory (Please see the abstract). Both Sparks references are related to systems for fluid flow, and thus in a similar field of endeavor.
With respect to claim 35, Sparks ‘815 discloses and illustrates a Coriolis flow meter for measuring one or more properties of a fluid, the Coriolis flow meter comprising: a disposable-part sub-system comprising: a flow conduit configured to provide a flow path for the fluid (tube 56), one or more actuators (electrode 66) configured for generating oscillations in the fluid through the flow conduit (paragraph [0019] discloses that the electrodes vibrates the freestanding portion 58), and one or more sensors configured for receiving a Coriolis response from the fluid through the flow conduit (sensing units 12, each sensing unit is disclosed to be a Coriolis sensor in paragraph [0017]), and an electronics circuitry (52) coupled to the disposable-part sub-system, and configured to trigger the one or more actuators and the one or more sensors (sensing electrode 68), and the electric circuitry further configured to process the Coriolis response received from the one or more sensors to generate one or more measurements representative of the one or more properties of the fluid (paragraph [0016] discloses that the circuitry is used in conjunction with a controller to control the system). Sparks ‘815 does not, however, actually disclose wherein at least one the flow conduit, the one or more actuators, or the one or more sensors is configured as a disposable part independent of each of the electronics circuitry and the flow conduit, though paragraph [0029] discloses that the sensor units 12 can be manufactured as disposable units, they are more of an all in one unit. However, Sparks ‘759 discloses a flow control device (18), a flow sensing device (20) and electronic circuitry (22) that are disclosed to be enclosed in a single housing or within two or more separate housing to provide a modular design (see Sparks ‘759 paragraph [0014]). Therefore, it would be obvious to use the modular design of Sparks ‘759 with the system of Sparks ‘815 to make a disposable flow conduit that is disposable independent of the electronics circuitry.  While it may not explicitly disclosed that the disposable parts are disposable independently of the flow conduit specifically, there is no disclosed criticality or advantage for this particular embodiment and it is seen as a mere design choice for one of ordinary skill in the art as making each individual component interchangeable enables an easier way to exchange faulty components without having to use an entirely new system.  
With respect to claim 36, the Coriolis flow meter of claim 35 wherein the flow conduit is the disposable part is shown in figure 2 as the flow conduit is in the sensor unit 12, which is disclosed to be disposable as noted above with respect to Sparks ‘815.
With respect to claim 39, the Coriolis flow meter of claim 35, further comprising a reusable frame (housing 44) to house at least one of a flow conduit, one or more actuators, and one or more sensors is illustrated in figure 2 with respect to Sparks ‘815.
With respect to claim 40, while the use of one or more snap-in mechanical connectors for snap-in configuration is not explicitly disclosed, the use of such a snap-in configuration would be obvious to one of ordinary skill in the art because the sensor units 12 all have a connector 54 which would be easy to plug in and out, and thus a snap-in configuration for connection would be obvious to one of ordinary skill in the art. 
With respect to claim 41, the Coriolis flow meter of claim 39, further comprising one or more electrical connectors in a mother-daughter pair is illustrated in figure 2 with the electrical connector 54 with respect to Sparks ‘815.
With respect to claim 43, the Coriolis flow meter of claim 35 wherein the flow conduit is of a U-shape is illustrated in figure 3 of Sparks ‘815  as tube 56 is shown to be U-Shaped and Figure 1 of Sparks ‘759 illustrates a U-shaped flow conduit as well.
With respect to claim 44, the Coriolis flow meter of claim 35 wherein the flow conduit is made of polymer is disclosed in paragraph [0018] of Sparks ‘815 as polysilicon is disclosed.
With respect to claim 45, the Coriolis flow meter of claim 35 wherein the flow conduit is made of silicone is disclosed in paragraph [0018] of Sparks ‘815.
With respect to claim 46, the Coriolis flow meter of claim 35, wherein the flow conduit is made of glass is disclosed in paragraph [0018] of Sparks ‘815.
With respect to claim 47, the Coriolis flow meter of claim 35, wherein the flow conduit is made of metal is disclosed in paragraph [0018] of Sparks ‘815.
With respect to claim 48, the Coriolis flow meter of claim 35 wherein the one or more measurements are used for monitoring a bioprocess is disclosed in paragraph [0014] of Sparks ‘815 as a chemical concentration in blood is disclosed to be measured.
With respect to claim 49, the Coriolis flow meter of claim 35, wherein the one or more properties comprise at least one of mass flow rate; density, or temperature of the fluid is disclosed as mass flow rate and density are disclosed in paragraph [0006] of Sparks and temperature is disclosed in paragraph [0022] of Sparks ‘815.
With respect to claim 50, Sparks ‘815  discloses a bioprocessing system for monitoring one or more properties of a fluid used in a bioprocess unit (see paragraph [0023] of Sparks), the bioprocessing system comprising: an inlet tubing (46) and an outlet tubing (48) of the bioprocess unit, wherein the inlet tubing is connected to an inlet process connect, and the outlet tubing is connected to an outlet process connect (see figure 1); a Coriolis flow meter coupled to the inlet process connect and the outlet process connect (see figure 1), wherein the Coriolis flow meter comprises: a disposable-part sub-system comprising: a flow conduit configured to provide a flow path for the fluid (56), one or more actuators configured for generating oscillations in the fluid through the flow conduit (electrode 66), and one or more sensors configured for receiving a Coriolis response from the fluid through the flow conduit (sensing electrodes 68), and an electronics circuitry (52) coupled to the disposable-part sub-system, and configured to trigger the one or more actuators and the one or more sensors,  the electronics circuitry configured to process the Coriolis response received from the one or more sensors to generate one or more measurements representative of the one or more properties of the fluid; and a monitoring unit (control unit, not shown) configured for receiving the measurements representative of the one or more properties of the fluid, and configured to use the measurements to control the bioprocess. Sparks ‘815 does not, however, actually disclose wherein at least one the flow conduit, the one or more actuators, or the one or more sensors is configured as a disposable part independent of each of the electronics circuitry and the flow conduit, though paragraph [0029] discloses that the sensor units 12 can be manufactured as disposable units, they are more of an all in one unit. However, Sparks ‘759 discloses a flow control device (18), a flow sensing device (20) and electronic circuitry (22) that are disclosed to be enclosed in a single housing or within two or more separate housing to provide a modular design (see Sparks ‘759 paragraph [0014]). Therefore, it would be obvious to use the modular design of Sparks ‘759 with the system of Sparks ‘815 to make a disposable flow conduit that is disposable independent of the electronics circuitry. While it may not explicitly disclosed that the disposable parts are disposable independently of the flow conduit specifically, there is no disclosed criticality or advantage for this particular embodiment and it is seen as a mere design choice for one of ordinary skill in the art as making each individual component interchangeable enables an easier way to exchange faulty components without having to use an entirely new system.
With respect to claim 51, the bioprocessing system of claim 50 wherein the flow conduit is the disposable part is disclosed in figure 2 of Sparks ‘815 as the sensor unit 12 is disclosed as a disposable unit.
With respect to claim 54, the bioprocessing system of claim 50, further comprising a frame to house at least one of a flow conduit one or more actuators, and one or more sensors is illustrated in figure 2 of Sparks ‘815 with housing 44. 
With respect to claim 55, the bioprocessing system of claim 50 wherein the flow conduit is made of at least one of polymer, glass, silicone, and metal is disclosed in paragraph [0018] of Sparks ‘815. 
With respect to claim 56, the bioprocessing system of claim 50 wherein the one or more properties comprise at least one of mass flow rate, density, or temperature of the fluid is disclosed in paragraphs [0006] and [0022] of Sparks ‘815.
With respect to claim 58, Sparks ‘815 discloses a method for measuring one or more properties of a fluid using a Coriolis flow meter, the method comprising: providing a disposable-part sub-system (sensor unit 12), and an electronics circuitry coupled to the disposable-part sub-system (circuitry 52) , wherein the disposable-part sub-system comprises: a flow conduit (56) configured to provide a flow path for the fluid, one or more actuators (electrode 66) configured for generating oscillations in the fluid through the flow conduit, and one or more sensors configured for receiving a Coriolis response from the fluid through the flow conduit (sensor electrode 68), wherein at least one the flow conduit, the one or more actuators, or the one or more sensors is configured as a disposable part (all in disposable sensor part 12); transmitting an electrical signal to trigger oscillations in the fluid; receiving a Coriolis response from the fluid; and processing the Coriolis response to obtain one or more measurements representative of the one or more properties of the fluid (measures at least mass flow rate and density). Sparks ‘815 does not, however, actually disclose wherein at least one the flow conduit, the one or more actuators, or the one or more sensors is configured as a disposable part independent of the electronics circuitry, though paragraph [0029] discloses that the sensor units 12 can be manufactured as disposable units, they are more of an all in one unit. However, Sparks ‘759 discloses a flow control device (18), a flow sensing device (20) and electronic circuitry (22) that are disclosed to be enclosed in a single housing or within two or more separate housing to provide a modular design (see Sparks ‘759 paragraph [0014]). Therefore, it would be obvious to use the modular design of Sparks ‘759 with the system of Sparks ‘815 to make a disposable flow conduit that is disposable independent of the electronics circuitry.
With respect to claim 59, the method of claim 58 further comprising monitoring a bioprocess using the one or more measurements is disclosed in Sparks ‘815 as a chemical concentration of blood is disclosed to be monitored.
With respect to claim 60, the method of claim 58, wherein the one or more properties comprise at least one of mass flow rate, density, or temperature of the fluid is disclosed in paragraphs [0006] and [0022] of Sparks ‘815.
With respect to claim 61, Sparks ‘815  discloses a method for monitoring one or more properties of a fluid in a bioprocess of a bioprocessing system, the method comprising: coupling an inlet tubing (46) and an outlet tubing (48) of a bioprocess with a Coriolis flow meter using process connects, wherein the Coriolis flow meter comprises: a disposable-part sub-system comprising (sensor unit 12): a flow conduit configured to provide a flow path for the fluid (56), one or more actuators configured for generating oscillations in the fluid through the flow conduit (electrode 66), and one or more sensors (electrode 68) configured for receiving a Coriolis response from the fluid through the flow conduit, wherein at least one the flow conduit, the one or more actuators, or the one or more sensors is configured as a disposable part (all located in sensor unit 12); and an electronics circuitry coupled to the disposable-part subsystem (circuitry 52), and configured to trigger the one or more actuators and the one or more sensors, and configured to process the Coriolis response received from the one or more sensors to generate one or more measurements representative of the one or more properties of the fluid; transmitting an electrical signal to trigger oscillations in the fluid; receiving a Coriolis response from the fluid; processing the Coriolis response to obtain one or more measurements representative of the one or more properties of the fluid; and monitoring the bio-process using the one or more measurements, wherein the one or more properties comprise at least one of mass flow rate, density, or temperature of the fluid (mass flow rate and density disclosed in paragraph [0006] while temperature is disclosed in paragraph [0022]. Sparks ‘815 does not, however, actually disclose wherein at least one the flow conduit, the one or more actuators, or the one or more sensors is configured as a disposable part independent of each of the electronics circuitry and the flow conduit, though paragraph [0029] discloses that the sensor units 12 can be manufactured as disposable units, they are more of an all in one unit. However, Sparks ‘759 discloses a flow control device (18), a flow sensing device (20) and electronic circuitry (22) that are disclosed to be enclosed in a single housing or within two or more separate housing to provide a modular design (see Sparks ‘759 paragraph [0014]). Therefore, it would be obvious to use the modular design of Sparks ‘759 with the system of Sparks ‘815 to make a disposable modular system that has disposable components disposable independent of the electronics circuitry. While it may not explicitly disclosed that the disposable parts are disposable independently of the flow conduit specifically, there is no disclosed criticality or advantage for this particular embodiment and it is seen as a mere design choice for one of ordinary skill in the art as making each individual component interchangeable enables an easier way to exchange faulty components without having to use an entirely new system.
With respect to claim 72, the flow conduit is disclosed to be a reusable part as it is replaceable and nothing excludes it from being used again.
With respect to claim 73, the frame is disclosed to be reusable as the components attached thereto are replaceable, thus the frame would be reusable and there is no disclosure of the frame being excluded from being reused. Further, the removably mounted sensors and/or actuators are a mere design choice and not disclosed as critical or of any particular advantage to the invention. 
	With respect to claim 74, the specific type of actuators or sensors are a mere design choice and not of any criticality or advantage to the invention and thus the coils and magnets would be obvious to one of ordinary skill in the art. 
With respect to claim 75, both Sparks reference specifically illustrate a U-shaped conduit, as a U-shaped conduit is common in Coriolis type measurement devices. 
NEW GROUNDS OF REJECTION
NONEWITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The Examiner has not withdrawn any grounds of rejection.
(2) Response to Argument
The Appellant Argues as follows:1. DESCRIPTION OF THE CITED REFERENCES“Referring to FIG. 1, a portion of which is shown annotated below, Sparks ‘759 describes a fluid delivery system 10 including an inline unit 12 through which a fluid flows for delivery from a fluid source 14 to a patient via an infusion device 16. The inline unit 12 includes a flow control device 18, a flow sensing device 20, and electronic circuitry 22. The flow sensing device 20 has a tube 30 that serves as a conduit through which the fluid flows as it flows through the inline unit 12. The tube 30 has a freestanding portion 32 adapted to be vibrated at resonance in a manner that enables certain properties of the fluid to be measured using Coriolis force principles. Similar to Sparks '815, Sparks '759 describes that the flow sensing device 20 has a very small size and uses an electrostatic drive and capacitive sensing. Sparks ‘759 describes that the flow sensing device 20, which includes the tube 30, may be included within a separate housing from the flow control device 18 and the circuitry 22. Notably, however, Sparks '759 does not describe any actuators or sensors that are disposable relative to the tube 30. In particular, Sparks '759 does not describe, with any specificity, actuators and sensors used with the resonating tube 30 in the flow sensing device 20, much less any modular design of these components that enables the components to be disposable independent of the tube 30.”
    PNG
    media_image2.png
    460
    1228
    media_image2.png
    Greyscale

2. DESCRIPTION OF THE DISPOSABLE COMPONENTS OF THE PRESENTLY CLAIMED CORIOLIS FLOW METER 
“The Coriolis flow meter recited in independent Claim 35 includes a disposable subsystem that includes a flow conduit, one or more actuators for generating oscillations in a fluid flow in the flow conduit, and one or more sensors for receiving a Coriolis response from the fluid through the flow conduit. See e.g., Paragraph [0045]. The one or more sensors and the one or more actuators are configured as disposable parts that may be disposed of independent of the flow conduit. For example, in one embodiment, the actuator and sensors are magnets (see e.g., Paragraph [0068]), and, in another embodiment, the actuator is an electromagnetic coil and the sensors are permanent magnets (see e.g., Paragraph [0063]). In such configurations, the one or more sensors and the one or more actuators may be replaced without replacing the flow conduit. Additionally, the flow conduit may be configured as a disposable part or may be configured as a reusable part. Accordingly, the one or more sensors and one or more actuators and, optionally, the flow conduit, may be replaced independently and without the need for replacement of the other components or of the entire Coriolis flow meter. Advantageously, the disposable parts may be replaced at very low cost in intervals governed by the specific process needs. See e.g., Paragraph [0044]. This configuration allows obtaining high accuracy measurements, facilitates reusing of parts of the Coriolis flow meter (e.g., the flow conduit), provides a flexibility for single-use applications, and achieves cost and material savings. See id. As discussed in more detail below, the cited references neither describe nor suggest replacement of actuators or sensors independent of a flow conduit. As a result, the configuration of the presently claimed Coriolis flow meter provides a different and improved functionality that is neither achieved by the sensing systems described in the cited references nor contemplated by the cited references.” 3. NO COMBINATION OF THE CITED REFERENCES DESCRIBES OR SUGGESTS A CORIOLIS FLOW METER THAT INCLUDES ACTUATORS AND SENSORS CONFIGURED AS DISPOSABLE PARTS THAT ARE DISPOSABLE INDEPENDENT OF A FLOW CONDUIT
 “No combination of the cited references describes or suggests a Coriolis flow meter, as recited in Claim 35. More specifically, no combination of Sparks '815 and Sparks '759 describes or suggests a Coriolis flow meter sub-system that includes a flow conduit, one or more actuators, and one or more sensors, where each of the one or more actuators and the one or more sensors is configured as a disposable part that is disposable independent of the flow conduit. Initially, the Office acknowledges that the references, alone or in combination, do not describe or suggest actuators and sensors that are disposable independent of a flow conduit. See Page 11 of the Office Action. More specifically, the Office acknowledges that each of Sparks '815 and Sparks '759 describes a device in which a flow conduit is part of a sensor unit and is not separable of the sensor unit. In this regard, the Office acknowledges that the cited references do not describe or suggest either one of: i) one or more actuators that are configured for generating oscillations in fluid through a flow conduit that are disposable independent of the flow conduit; or ii) one or more sensors configured for receiving a Coriolis response from the fluid through the flow conduit that are disposable independent of the flow conduit. Moreover, the differences between the claimed Coriolis flow meter and the systems disclosed in Sparks '815 and Sparks '759 are consequences of disposable sub-system modularity that is neither achieved nor contemplated by these references. In particular, neither reference describes a sub-system with a modular construction that enables one or more actuators and one or more sensors to be configured as disposable parts independent of a flow conduit. The only modularity described by Sparks '815 is that the entire sensing unit 12 can either be configured as a reusable unit or a disposable unit. In this regard, Sparks '815 only describes modularity in terms of whether the sensing unit 12 remains part of the overall dialysis system 10 after each use, and is silent on the modularity of the components within the sensing unit 12. Similar to Sparks '815, Sparks '759 is silent regarding the modularity of the components of the flow sensing device 20. Rather, the only modularity described by Sparks '759 is that the flow control device 18, flow sensing device 20, and circuitry 22 may be enclosed in a single housing or two or more separate housings. As such, neither of the cited references provides any indication of modular configurations of one or more actuators and one or more sensors independent of a flow conduit. Additionally, the cited references provide no guidance with respect to how the systems disclosed by these references could be modified to provide modular configurations of the components of the sensing systems (1.e., the sensing unit 12 of Sparks '815 or the flow sensing device 20 of Sparks '759) disclosed in these references, or that such a modular configuration is even possible. Consequently, the combination of Sparks '815 and Sparks '759 not only fails to describe or suggest each element claimed, but further provides no basis to conclude that it would have been obvious for a person of ordinary skill in the art to bridge the gap between the teachings of these references and the claimed Coriolis flow meter recited in Claim 35. There is simply no teaching in either of these references that would have motivated or otherwise provided a reason for a person of ordinary skill in the art to arrive at the modular construction of the sub-system as claimed. The claims are patentable over Sparks '815 and Sparks '759 for at least this reason.”
4. THE DIFFERENCES BETWEEN THE CLAIMED CORIOLIS FLOW METER AND THE CITED REFERENCES ARE MORE THAN A MERE OBVIOUS DESIGN CHOICE 
“In the Office Action, in order to overcome the acknowledged deficiencies of Sparks '815 and Sparks '759, the Office asserts that it would be a mere design choice to modify the sensing systems of these references to include modular components as claimed. In support, the Office points to various alternative embodiments in the present application that the Office alleges do not include sensors and/or actuators configured as disposable parts independent of the flow conduit. Moreover, in the Advisory Action, the Office asserts that the cited references teach the ability to use a modular construction in a similar device. Appellant respectfully disagrees. An obvious as a design choice rationale is not a substitute for obviousness reasoning based on factual evidence. See e.g., Ex Parte Maeda, PTAB Appeal No. 2010-009814 (Oct. 23, 2012) (Designated by the PTAB as informative). Maeda involved claims directed to a frozen desert manufacturing machine which recited “a cold storage” and a “combined passage member” that “is disposed in the cold storage”. See Id. at 2. While the cited references did not show a combined passage member that was disposed in a cold storage, the Examiner rejected the claims as being obvious, asserting that the location of the combined passage member would be a matter of obvious design choice to one of ordinary skill in the art. The Patent Trial and Appeals Board (“PTAB”) reversed, holding that the Examiner failed to provide reasoning based upon rational underpinning to support a conclusion of obviousness. See e.g., Id. at 3; (also noting that “[w]e discourage examiners from relying on ‘design choice’ because it is generally a mere conclusion, which is no substitute for obviousness reasoning based on factual evidence.”). Moreover, the PTAB reasoned that an obvious as design choice rationale was improper because the Applicant set forth reasons why the differences between the claimed invention and the prior art would result in a different function. See Id. Similar to Maeda, in the present rejection, the Office improperly attempts to use obvious as a design choice as a substitute for obviousness reasoning based on factual evidence. In particular, the Office has not provided any reasoning based upon rational underpinning to explain why a person of ordinary skill in the art would have modified the sensing systems of Sparks '815 and Sparks '759 to enable one or more actuators and one or more sensors to be disposable independent of a flow conduit. Notably, as explained above, neither Sparks '815 nor Sparks '759 describes or suggests modular configurations that are specific to the components of the described sensing systems. For example, in Sparks '815, the only one of the cited references that describes the components of a sensing system with any specificity, the sensing unit 12 includes a micromachined tube 56 and electrodes 66 and 68 for electrostatically driving and sensing the micromachined freestanding portion 58 of the tube 56. Sparks '815 does not describe or suggest that the electrodes 66 and 68 could be disposable independent of the micromachined tube 56. There is also no teaching in Sparks '815 that the electrodes 66 and 68 would appropriately function as components that are disposable independent of the tube 56. In this regard, there is no indication from the cited references that the components of a sensing system could be modified to be independently disposable and retain their respective functions, or that such modifications are otherwise feasible, particularly in view of the small size of the sensing systems contemplated by these references. Moreover, similar to Maeda, Appellant has shown that modular configurations of the one or more actuators and one or more sensors result in a different function from the cited references. Specifically, modular configurations of the one or more actuators and the one or more sensors of the claimed sub-system enable replacement of these components independent of a flow conduit. The sensing systems described in Sparks '815 and Sparks '759 do not enable replacement of actuators or sensors independent of a flow conduit. Rather, in each of the cited references, modularity is limited to replacement and/or disposal of an entire sensing system. Thereby, the modular configuration of the presently claimed flow meter provides a different and improved functionality from the sensing systems described in the cited references. For example, in both the Sparks “815 and Sparks ‘759 references, a malfunction of any sensors or actuators in the sensing systems may require full replacement of the entire sensing system. Accordingly, the Office's reliance on the rationale of obvious as a mere design choice is improper. Furthermore, Appellant respectfully disagrees with the Office's reliance on alternative embodiments disclosed in the present application as demonstrating a lack of criticality of the modular components. Indeed, the present application describes a Coriolis flow meter that includes a flow conduit, one or more actuators, and one or more sensors, and that any one or more of these components may be configured as disposable or single-use parts. See Paragraph [0007]. However, the various disclosed alternative embodiments do not destroy the criticality of the modular nature of the components of the disposable sub-system. In fact, these various embodiments further demonstrate the applicability of configuring the sub-system with modular components which is outside the scope of both of the cited references. For example, in the example illustrated in FIG. 14, which is cited by the Office, any of the flow conduit (231), the one or more actuators (221), and the one or more sensors (251) may be configured as a disposable part or a reusable part. See e.g., Paragraphs [0043]-[0044]. In the example illustrated in FIG. 19(a), also cited by the Office, a disposable-part mechanical oscillator (2001) includes an optionally disposable flow conduit (2011) and magnets (2031, 2041, and 2051) that serve as actuators and sensors clamped on the flow conduit. See e.g., Paragraph [0070]. Notably, the specification does not describe that these embodiments are restricted to a sensing system that must be disposed as an all-in-one unit, as required by the sensing systems in Sparks '815 and Sparks '759. Rather, these embodiments demonstrate that the modularity of the components of the sub-system enables selective use of these components as disposable parts. Such functionality is neither achieved nor contemplated by the cited references, as discussed above.”
(2) Response to Argument
Appellant’s Argument 1. DESCRIPTION OF THE CITED REFERENCESThe Appellant’s description of the Sparks ‘759 is inaccurate and incomplete.  The Appellant fails to show the entire Figure1, thus leaving off or out important elements:
    PNG
    media_image3.png
    595
    856
    media_image3.png
    Greyscale
From the above complete reproduction of Figure 1, you can clearly see all components of the device. As can be clearly seen from the above Figure 1, the Appellant’s argument that Sparks '759 does not describe any actuators or sensors that are disposable relative to the tube 30 is completely unmerited.  Remote sensor 36 is clearly shown to be separate and apart from tube 30. Sensor 36 is disclosed as a remote sensor which is shown connected via line 38 which is also disclosed to able to be a wireless connection, thus completely separate from the conduit tube 30. It is disclosed as a glucose monitor, and with the tube 30 the only means of fluid to flow through the system, then the tube is element that is being monitored or sensed to determine glucose content of the blood. Further, the Appellants argument that in particular, Sparks '759 does not describe, with any specificity, actuators and sensors used with the resonating tube 30 in the flow sensing device 20, much less any modular design of these components that enables the components to be disposable independent of the tube 30 is also false.  Item 18 is disclosed as follows in Paragraph [0017] of Sparks ‘759:“[0017] The flow control device 18 can be an actuator of a known type, such as a solenoid valve, stepper motor, pump, etc. The flow control device 18 can be a separate component or integrated onto the same micromachined chip as the flow sensing device 20 to shrink the size and power requirements of the inline unit 12. A pressure sensor (not shown) can also be integrated onto the same chip or provided as a separate unit to sense occlusions within the system 10.” {emphasis added}	This paragraph alone clearly discloses 18 as an actuator -- an actuator that can be separate from the flow sensing device 20, thus separate from the flow conduit, and even goes further to disclose a pressure sensor (not shown), thus an additional sensor that can sense the flow conduit, that is also disclosed to be separate.  This teaching is clearly specific. Thus, Appellant’s arguments to the description of the cited reference is inaccurate and unmerited.  This position by the Appellant is also the overall basis for all the other arguments, thus those arguments would be based off of an inaccurate pretense as well, but that will be further addressed below. 
 Appellant’s Argument 2. DESCRIPTION OF THE DISPOSABLE COMPONENTS OF THE PRESENTLY CLAIMED CORIOLIS FLOW METER 
The examiner notes that the Appellant cites proposed advantages of the arrangement of the device which are not cited in the claims.  For example, the Appellant’s argument that “the cited references neither describe nor suggest replacement of actuators or sensors independent of a flow conduit. As a result, the configuration of the presently claimed Coriolis flow meter provides a different and improved functionality that is neither achieved by the sensing systems described in the cited references nor contemplated by the cited references” is completely unmerited.  Again, Figure 1 above clearly shows modular components.  As also disclosed above, paragraph [0017] alone clearly discloses a modular design, thus individually replaceable or disposable parts.  Further still to this point, paragraph [0014] discloses as follows: “[0014] According to a preferred aspect of this invention, the inline unit 12 comprises a flow control device 18, a flow sensing device 20, and electronic circuitry 22. The flow control device 18 and flow sensing device 20 are fluidically coupled in series with the fluid source 14. While the control device 18 is shown as being located between the fluid source 14 and sensing device 20, it is foreseeable that the sensing device 20 could be located upstream of the control device 18. The flow control device 18, flow sensing device 20, and circuitry 22 may be enclosed within a single housing (as shown in FIGS. 2 and 3) or within two or more separate housings to provide a modular design. Power for the flow control device 18, flow sensing device 20, and circuitry 22 can be provided by a battery (not shown) physically connected to the inline unit 12 or can be delivered telemetrically using known tele-powering techniques.” {emphasis added}
	With this in mind, it is clearly disclosed that the device can have a modular design with separate components.  Two or more means you can have each of the flow control device, the flow sensing device, and the circuity in separate housings, which would be three housings, which would be two or more as disclosed. There is nothing in the reference that teaches away from or prevents each component from being in a separate housing and figures 2 and 3 actually clearly show a modular housing with the flow control device 18, circuitry 22 and the sensing device 20 each in a clearly separated housing, as reproduced below:
    PNG
    media_image4.png
    712
    752
    media_image4.png
    Greyscale

From the above figures and the disclosure, it is clearly contemplated, shown, and disclosed to have each component individually separate from one another. There is no teaching away from the invention in the prior art and no unexpected results are obtained. The courts have held that the Appellant can rebut a presumption of obviousness based on a claimed invention that falls within a prior art range by showing "(1) [t]hat the prior art taught away from the claimed invention...or (2) that there are new and unexpected results relative to the prior art." Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The court found that patentee offered neither evidence of teaching away of the prior art nor new and unexpected results of the claimed invention drawn to a weight plate having three elongated handle openings. 392 F.3d at 1323, 73 USPQ2d at 1229. The court then turned to the patentee’s secondary considerations evidence of nonobviousness, such as, commercial success, satisfaction of a long-felt need, and copying by others and found that Iron Grip had failed to establish: (A) a nexus between the licensing of its patent to three competitors and the "merits of the invention"; (B) that a competitor copied the claimed three-hole grip plate because "[n]ot every competing product that falls within the scope of a patent is evidence of copying" and "[o]therwise every infringement suit would automatically confirm the nonobviousness of the patent"; and (C) a long-felt but unmet need for the claimed three-hole grip plate prior to its patent because "[a]bsent a showing of a long-felt need or the failure of others, the mere passage of time without the claimed invention is not evidence of nonobviousness." 392 F.3d at 1324-25, 73 USPQ2d at 1229-30. See also In re Brandt, 886 F.3d 1171, 1178, 126 USPQ2d 1079, 1083-1084 (Fed. Cir. 2018).  For the present invention, while the Appellant attempts to argue a teaching away, there is in fact no teaching away and there is no unexpected result obtained as making things modular in order to be able to replace individual components is well established. Thus, the Appellant’s description of the disposable components compared to the prior art is completely inaccurate and unmerited as the reference clearly discloses separable components.  
Appellant’s Argument 3. NO COMBINATION OF THE CITED REFERENCES DESCRIBES OR SUGGESTS A CORIOLIS FLOW METER THAT INCLUDES ACTUATORS AND SENSORS CONFIGURED AS DISPOSABLE PARTS THAT ARE DISPOSABLE INDEPENDENT OF A FLOW CONDUIT
Again, the Appellant is inaccurate with the description and characterization of the prior art as well as inaccuracies with respect to the Office action. The Appellant states that initially, the Office acknowledges that the references, alone or in combination, do not describe or suggest actuators and sensors that are disposable independent of a flow conduit.  In response, the Office acknowledges that each of Sparks '815 and Sparks '759 describes a device in which a flow conduit is part of a sensor unit and is not separable of the sensor unit. In the Final Rejection, which was repeated in entirety above, the rejection states as follows:“Sparks ‘815 does not, however, actually disclose wherein at least one the flow conduit, the one or more actuators, or the one or more sensors is configured as a disposable part independent of each of the electronics circuitry and the flow conduit, though paragraph [0029] discloses that the sensor units 12 can be manufactured as disposable units, they are more of an all in one unit. However, Sparks ‘759 discloses a flow control device (18), a flow sensing device (20) and electronic circuitry (22) that are disclosed to be enclosed in a single housing or within two or more separate housing to provide a modular design (see Sparks ‘759 paragraph [0014]). Therefore, it would be obvious to use the modular design of Sparks ‘759 with the system of Sparks ‘815 to make a disposable modular system that has disposable components disposable independent of the electronics circuitry. While it may not explicitly disclosed that the disposable parts are disposable independently of the flow conduit specifically, there is no disclosed criticality or advantage for this particular embodiment and it is seen as a mere design choice for one of ordinary skill in the art as making each individual component interchangeable enables an easier way to exchange faulty components without having to use an entirely new system.”
With this in mind, the Examiner clearly provided Appellant with a suggestion and obvious motivation. Also, the same above paragraph [0014] of the Sparks ‘759 reference which discloses a modular design was cited, thus the argument that “the combination of Sparks '815 and Sparks '759 not only fails to describe or suggest each element claimed, but further provides no basis to conclude that it would have been obvious for a person of ordinary skill in the art to bridge the gap between the teachings of these references and the claimed Coriolis flow meter recited in Claim 35. There is simply no teaching in either of these references that would have motivated or otherwise provided a reason for a person of ordinary skill in the art to arrive at the modular construction of the sub-system as claimed” is inaccurate as the suggestion, at minimum, is clearly in at least the Sparks ‘759 reference. Sparks ‘759 gives a basis and reason to motivate a person of ordinary skill in the art to arrive at the modular construction of the sub-system as claimed where modular construction would be understood to be disposable. 
Appellant’s Argument 4. THE DIFFERENCES BETWEEN THE CLAIMED CORIOLIS FLOW METER AND THE CITED REFERENCES ARE MORE THAN A MERE OBVIOUS DESIGN CHOICE
The Appellant cites case law about obvious design choice. The Appellant states: “An obvious as a design choice rationale is not a substitute for obviousness reasoning based on factual evidence. See e.g., Ex Parte Maeda, PTAB Appeal No. 2010-009814 (Oct. 23, 2012) (Designated by the PTAB as informative). Maeda involved claims directed to a frozen desert manufacturing machine which recited “a cold storage” and a “combined passage member” that “is disposed in the cold storage”. See Id. at 2. While the cited references did not show a combined passage member that was disposed in a cold storage, the Examiner rejected the claims as being obvious, asserting that the location of the combined passage member would be a matter of obvious design choice to one of ordinary skill in the art. The Patent Trial and Appeals Board (“PTAB”) reversed, holding that the Examiner failed to provide reasoning based upon rational underpinning to support a conclusion of obviousness. See e.g., Id. at 3; (also noting that “[w]e discourage examiners from relying on ‘design choice’ because it is generally a mere conclusion, which is no substitute for obviousness reasoning based on factual evidence.”)” 
In response, this argument would be relevant if that were the same situation in the present rejections; however, the examiner gave reasoning based on factual evidence and motivation for such reasoning. The examiner noted that “While it may not explicitly disclosed that the disposable parts are disposable independently of the flow conduit specifically, there is no disclosed criticality or advantage for this particular embodiment and it is seen as a mere design choice for one of ordinary skill in the art as making each individual component interchangeable enables an easier way to exchange faulty components without having to use an entirely new system.” {emphasis added} With this in mind, the Examiner provided motivation and rationale for the modular design choice. The Appellant cited case law to Maeda is not truly relevant here, as the Appellant is basically arguing that you need to make the conduit and sensor separable. Case law for this rationale and argument has been made and upheld in prior court preceedings. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) noted (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). With respect to the Appellant’s invention, as noted by the examiner, for the purpose to not have to swap out the entire system, as shown in the Sparks ‘815 reference, as an alternative, the Sparks ‘759 contemplates a modular design, which is well established to be a solution to not have a need to exchange an entire system, rather you can exchange only the components that have failed individually. Further, the Appellant has not given any evidence that would support that the art teaches away from the present invention. A prima facie case of obviousness may also be rebutted by showing that the art, in any material respect, teaches away from the claimed invention. U.S. v. Adams, 383 U.S. 39, 51-2 (1966). See also Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326-27, 90 USPQ2d 1865, 1873 (Fed. Cir. 2009) and Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1305-05, 115 USPQ2d 2012, 2019 (Fed. Cir. 2015).  However, the Appellant has not done that here. Instead, the Appellant makes conclusionary statements and inaccurately characterizes the rejection by the Examiner. Further, the Appellant argues that “the Office improperly attempts to use obvious as a design choice as a substitute for obviousness reasoning based on factual evidence. In particular, the Office has not provided any reasoning based upon rational underpinning to explain why a person of ordinary skill in the art would have modified the sensing systems of Sparks '815 and Sparks '759 to enable one or more actuators and one or more sensors to be disposable independent of a flow conduit. Notably, as explained above, neither Sparks '815 nor Sparks '759 describes or suggests modular configurations that are specific to the components of the described sensing systems.” This is simply inaccurate as the Examiner has pointed out at least three times above where there was rationale, motivation, and reasoning given for why the motivation is suggested.  The Appellant also further tries to attack and argue the references individually as the Appellant argues that “For example, in Sparks '815, the only one of the cited references that describes the components of a sensing system with any specificity, the sensing unit 12 includes a micromachined tube 56 and electrodes 66 and 68 for electrostatically driving and sensing the micromachined freestanding portion 58 of the tube 56. Sparks '815 does not describe or suggest that the electrodes 66 and 68 could be disposable independent of the micromachined tube 56. There is also no teaching in Sparks '815 that the electrodes 66 and 68 would appropriately function as components that are disposable independent of the tube 56. In this regard, there is no indication from the cited references that the components of a sensing system could be modified to be independently disposable and retain their respective functions, or that such modifications are otherwise feasible, particularly in view of the small size of the sensing systems contemplated by these references.” Again, the Examiner respectfully disagrees as the Examiner has noted a motivation and reasoning from the Sparks ‘759 reference to use a modular design and the Examiner gives a rationale based upon facts that is in line with the rationale of the Appellant, which is to replace/dispose of faulty components individually versus replacing a complete or entire system. The Examiner is not arguing that the modular design is a mere design choice without giving rational and motivation as to why the design choice to make the components separable is an obvious one. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RODNEY T FRANK/Examiner, Art Unit 2861                                                                                                                                                                                                        
Conferees:
/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.